134, 994 P.2d 692, 696 (2000); see also State v. Eighth Judicial Dist. Court
                (Armstrong), 127 Nev., Adv. Op. 84, 267 P.3d 777, 780 (2011) (defining
                "{a]n arbitrary or capricious exercise of discretion [as] one founded on
                prejudice or preference rather than on reason, or contrary to the evidence
                or established rules of law." (internal citation and quotation marks
                omitted)).
                             Under the circumstances discussed below, we elect to exercise
                our discretion and consider the petition.    See NRS 34.160; NRS 34.170;

                Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851
                (1991) ("[T]he issuance of a writ of mandamus or prohibition is purely
                discretionary with this court.").
                             Crowder was convicted in municipal court of driving under the
                influence. See NRS 484C.110(1)(a). Crowder appealed from his conviction
                to the district court, claiming that the City failed to present sufficient
                evidence of his guilt. The district court agreed, finding that the City
                elected not to present evidentiary breath or blood tests, attempted to make
                arguments based on the administration of field sobriety tests, and lacked
                sufficient evidence for a DUI prosecution.
                             "In determining the sufficiency of the evidence on appeal, the
                critical question is whether, after viewing the evidence in the lightS most
                favorable to the prosecution, any rational trier of fact could have found the
                essential elements of the crime beyond a reasonable doubt."     Diomampo v.

                State, 124 Nev. 414, 433, 185 P.3d 1031, 1043 (2008) (emphasis in original)
                (internal quotation marks omitted); see also Jackson v. Virginia, 443 U.S.
307, 319 (1979). "In addition, where there is substantial evidence to
                support a verdict in a criminal case . . . the reviewing court will not
                disturb the verdict nor set aside the judgment."    Diomampo, 124 Nev. at

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                    433, 185 P.3d at 1043 (internal quotation marks omitted). "Substantial
                    evidence is evidence that a reasonable mind might accept as adequate to
                    support a conclusion."   Thompson v. State, 125 Nev. 807, 816, 221 P.3d
708, 715 (2009) (internal quotation marks omitted). "Insufficiency of the
                    evidence occurs where the prosecution has not produced a minimum
                    threshold of evidence upon which a conviction may be based."      Id. at 816,
                    221 P.3d at 714 (internal quotation marks omitted). It is the function of
                    the fact finder, not the appellate court, to assess the weight of the
                    evidence. See McNair v. State, 108 Nev. 53, 56, 825 P.2d 571, 573 (1992).
                                 Given these standards, we conclude that the district court
                    arbitrarily or capriciously exercised its discretion by reversing Crowder's
                    conviction for driving under the influence. The district court correctly
                    stated the standard for appellate review; however, our review of the record
                    reveals that the district court substituted its own judgment for that of the
                    trial court as to the weight of the evidence. The district court should have
                    focused on the evidence presented at trial rather than evidence that could
                    have made the case stronger. Additionally, the district court did not view
                    the evidence in the light most favorable to the prosecution when it
                    overlooked testimony as to the trooper's observations of Crowder and
                    speculated as to the effects Crowder's back pain may have had on the field
                    sobriety tests.
                                 Having determined that the district court arbitrarily or
                    capriciously exercised its discretion, we
                                 ORDER the petition GRANTED AND DIRECT THE CLERK
                    OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the
                    district court to vacate its order reversing real party in interest Ryan



SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    i.e.
                Crowder's conviction for driving under the influence and to remand the
                matter to the municipal court for completion of the imposed sentence.'




                                                             CR_                  J.
                                                   Parraguirre


                                                c—DeD LA-et        4-2
                                                   Douglas


                                                                                  J.



                cc:   Hon. Rob Bare, District Judge
                      Attorney General/Carson City
                      Las Vegas City Attorney
                      Las Vegas City Attorney/Criminal Division
                      Mueller Hinds & Associates
                      Eighth District Court Clerk




                       'We decline Crowder's request to impose the doctrine of laches to
                preclude consideration of the petition. See Bu,ckholt v. Second Judicial
                Dist. Court, 94 Nev. 631, 633, 584 P.2d 672, 673 (1978), overruled on other
                grounds by Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 88 P.3d 840
                (2004).



SUPREME COURT
        OF
     NEVADA
                                                     4
(0) I947A